 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                     )     Case No. 1:20-cr-00168-NONE-SKO
                                                   )
11                                 Plaintiff,      )     STIPULATION AND ORDER
                                                   )
12                          vs.                    )
                                                   )
13   TODD MUMMA,                                   )
                                                   )
14                           Defendant.            )
     __________________________________            )
15

16          It is hereby stipulated by and between the parties, namely defendant Todd Mumma

17   through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant

18   U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraph 7(c), be amended to

19   authorize the following:

20          1. The defendant will be allowed to list his home for sale.

21          2. There will be no open houses allowed.

22          3. The broker will give at least 24 hours’ notice when a person or persons want to view

23   the home.

24          4. No minors will be allowed to enter the home for viewing.

25          5. The defendant will give Pretrial Services a one-day notice of the intended viewing,

26   and if it is a weekend showing, Pretrial Services will be notified by Friday at noon.

27          6. During the time of the viewing, the defendant will be required to be outside the home

28   in his back yard and have no contact with prospective buyers.

     STIPULATION AND [PROPOSED] ORDER
 1          7. The listing broker will provide verification to Pretrial Services for any showing of the

 2   property.

 3          This stipulation and proposed order has been forwarded to Pretrial Services Officer Ali

 4   Magain, and she approves of same.

 5          Executed this 4th day of May, 2021, at Fresno, California.

 6

 7                                        /s/ Daniel A. Bacon
                                          DANIEL A. BACON, Attorney for TODD MUMMA
 8
            Executed this 4th day of May, 2021, at Fresno, California.
 9

10                                        /s/ David Gappa
                                          DAVID GAPPA
11                                        Assistant United States Attorney
12

13                                               ORDER
14          Based upon the stipulation of the parties, and the agreement of Pretrial Services, and

15   good cause appearing therefor,

16          IT IS APPROVED AND SO ORDERED.

17

18      Dated:    May 6, 2021                                /s/ Barbara    A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                                                           2
